COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-16-00174-CR


ANTONIO NEGRETE MONJARAS                                            APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                     ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1174202D

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered appellant’s “Motion To Dismiss Appeal.” His counsel

states that appellant “has been released from custody and was immediately

deported to Mexico” and that he “stated to counsel via telephone that he no

longer desires to pursue the appeal.” Appellant has not signed the motion in

compliance with rule 42.2(a) of the rules of appellate procedure, but his counsel


      1
       See Tex. R. App. P. 47.4.
signed an affidavit indicating “that all of the allegations of fact contained [in the

motion to dismiss appeal] are true and correct.” Tex. R. App. P. 42.2(a). We

suspend rule 42.2(a)’s requirement that appellant sign the motion to dismiss the

appeal. See id.; see also Tex. R. App. P. 2. No decision of this court having

been delivered before we received this motion, we grant the motion and dismiss

the appeal. See Tex. R. App. P. 43.2(f).

                                                    PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 23, 2016




                                     2